BIOKETT, Chief Justice.
Mrs. J. W. Bartlett, a feme sole, appellant, brought this suit against Mrs. John Griffith and her husband, W. D. Griffith, and others, appellees, to cancel a deed from appellant to Mrs. Griffith, recorded February 11, 1929, conveying certain land in Dimmit county, Tex. From a judgment, rendered by the district court upon a trial before the court, in favor of the defendants, the plaintiff has appealed.
The contention of appellant is, as in the trial court, that there was no valid delivery of the deed. The deed was turned over by appellant’s attorney to the Griffiths’ attorney, and by the latter to the Griffiths. The evidence is conflicting as to the contingency stipulated upon which the Griffiths’ attorney was to deliver the deed to them, that is, as to whether the Griffiths were to execute a transfer to Mrs. Bartlett of a judgment held by them against Adolph Lorenz, Mrs. Bartlett’s son-in-law, or whether the Griffiths were to allow a credit and execute a partial release of the judgment. The district court, upon ample evidence, resolved the issue in favor of appellees.
The judgment of the district court is therefore affirmed.